Citation Nr: 1641194	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of sprained cervical vertebrae with brachial plexus syndrome, status post cervical discectomy at C5-6 (cervical spine disability with brachial plexus syndrome).  

2.  Whether new and material evidence has been received to reopen the previously claim of service connection for neuropathy of the upper extremities (to include brachial plexus syndrome of the right upper extremity).

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office in Augusta, Maine.  Jurisdiction of the claims file remains, however, with the Regional Office (RO) in Cleveland, Ohio, the Veteran's State of residence.  

In July 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claims of service connection for residuals of a neck injury and peripheral neuropathy of the upper extremities, to include brachial plexus; and, the claim of service connection for peripheral neuropathy of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied entitlement to service connection for residuals of a broken neck and associated disabilities based on a finding that the Veteran's in-service neck injury was acute and transitory and resolved prior to discharge from service.  The Veteran did not appeal that determination to the Board.  

2.  In a September 1997 rating decision, the RO denied entitlement to service connection for peripheral neuropathy based on a finding that no relationship to service was shown.  The Veteran did not appeal that determination to the Board.  

3.  In an August 1998 rating decision, the RO confirmed and continued the previous denial of service connection for residuals of a broken neck and associated disabilities based on a finding and new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not appeal that determination to the Board.  

4.  Presuming its credibility, the evidence associated with the record since September 1997 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the upper extremities.  

5.  Presuming its credibility, the evidence associated with the record since August 1998 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a neck injury with brachial plexus syndrome.  


CONCLUSIONS OF LAW

1.  The April 1995 and August 1998 rating decisions denying service connection for residuals of a neck injury with associated disabilities (including brachial plexus syndrome) are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The September 1997 rating decision denying service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

3.  New and material evidence has been received sufficient to reopen the claims of service connection for residuals of a neck injury to include brachial plexus syndrome and peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1995 rating decision, the RO denied entitlement to service connection for residuals of a broken neck and associated disabilities based on a finding that the Veteran's in-service neck injury was acute and transitory and resolved prior to discharge from service.  The Veteran did not appeal that determination to the Board.  

In a September 1997 rating decision, the RO denied entitlement to service connection for peripheral neuropathy based on a finding that no relationship to service was shown.  The Veteran did not appeal that determination to the Board.  


In an August 1998 rating decision, the RO confirmed and continued the previous denial of service connection for residuals of a broken neck and associated disabilities based on a finding and new and material evidence had not been received to reopen the previously denied claim.  

Following the August 1998 rating decision, the RO submitted a Notice of Disagreement with that determination.  See August 1998 Statement in Support of Claim.  In his statement, the Veteran indicated that after a Statement of the Case (SOC) was prepared, he wanted a board hearing scheduled at the RO.  However, following the issuance of the SOC in October 1998, the Veteran never followed up with a VA Form 9, or document in lieu thereof indicating any intent to appeal to the Board.  Accordingly, as noted on a sticky note attached to the August 1998 NOD, the RO did not schedule the Veteran for a Board hearing because he never filed a VA Form 9.  Thus, the August 1998 rating decision became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The April 1995, September 1997, and August 1998 rating decisions are final because the Veteran did not file a timely appeal with respect to those decisions.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of those decisions.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for residuals of a neck injury was denied in an April 1995 rating decision.  With respect to that determination, the RO reviewed service treatment records (STRs) and acknowledged that the Veteran was treated for neck pain following a motor vehicle accident (MVA) in February 1965; however, x-rays were normal.  The pain continued for the next few days and the Veteran was admitted for a few days observation.  Additional STRs show continued complaints of pain over the following several months, but the discharge examination of November 1966 was negative for complaints or findings related to a neck condition.  Thus, the RO concluded that the Veteran's neck pain was acute and transitory and resolved prior to discharge, with no nexus between any current neck condition and service.  This decision is final.  

In July 1997, the Veteran requested to reopen his claim of service connection for residuals of a neck injury.  He reported having received medical treatment in December 1992 or 1993 from a private facility which would support his claim.  The RO attempted to obtain those records, but received no response from the private facility.  Accordingly, in an August 1998 rating decision, the RO determined that new and material evidence adequate to reopen the previously denied claim of service connection for residuals of a broken neck and associated disabilities had not been submitted.  The Veteran did not appeal that determination and it became final.  

Since the August 1998 rating decision, additional evidence has been associated with the claims file, including lay statements from the Veteran's brother and father, dated November 1998, but apparently not received until August 2008; and, the Veteran's video conference testimony.  Additionally, there are treatment records from MetroHealth Medical Center and VA records.  These records show that the Veteran's brother and father recalled the in-service neck injury and reported in lay statements that the Veteran had subsequent neck trouble ever since service.  Additionally, the MetroHealth records also show that the Veteran's cervical spine was injured following a second MVA in 1991, but the records suggest that the Veteran may have had evidence of an old injury.  The VA records show that the Veteran underwent a spinal fusion in June 1995.  

Finally, at his video conference hearing in July 2016, the Veteran testified that his in-service neck injury was aggravated when he was in the second MVA in 1992.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's in-service neck injury may not have been acute and transitory and may have continued after service, with the possibility of an aggravating injury in 1992.  Neither the private medical records, nor the Veteran's testimony and lay statements were previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for residuals of a neck injury.  As the new evidence addresses the reasons for the prior denials, it is material and the claim may be reopened.  

Regarding the peripheral neuropathy claims, the Veteran asserts that he has peripheral neuropathy of the upper and lower extremities, and also a brachial radial plexus in the right upper extremity.  

The Veteran filed a separate claim of service connection for peripheral neuropathy, claimed as secondary to in-service herbicide exposure.  That claim was denied in a September 1997 rating decision as not well-grounded, based on a finding that the Veteran presented no evidence showing that the Veteran had neuropathy caused by in-service Agent Orange exposure.  Of record at the time of that decision is a July 1996 VA examination of the spine which notes that the Veteran reportedly lost complete use of his right arm after the in-service injury.  He regained some feeling, but had persistent pain in the right arm, which continued after his cervical surgery in 1995.  He continued to report numbness and tingling in all fingers, worse in the right hand.  A July 1996 VA peripheral nerves examination also notes reports of pain in both arms, right worse than left.  He was in constant discomfort, with constant tenderness in the right hand which radiates up the arm.  The diagnosis was residual injury from MVA, with brachial plexus syndrome.  The Veteran did not appeal the September 1997 rating decision and it became final.  

Since the September 1997 rating decision, additional evidence has been associated with the claims file, including a diagnosis of diabetes mellitus type II, for which service connection has been awarded, and evidence of burning in all four extremities.  More specifically, an April 2009 VA examination report reflects complaints of numbness and tingling in the hands and feet, with his feet feeling like fire.  The examiner opined that the Veteran's peripheral neuropathy pre-dated his diabetes diagnosis, and therefore was not caused by the diabetes.  The examiner opined that the Veteran's symptoms of neuropathy were not shown until 1995 and therefore more likely secondary to cervical and lumbar pathology.  

These records show that the Veteran's peripheral neuropathy could be made worse by the diabetes even if it was not caused by the diabetes.  Additionally, the examiner notes a separate diagnosis with regard to the right upper extremity, but does not opine as to any particular etiology.  Thus, the VA examination report leaves open the possibility that the Veteran's right upper extremity brachial plexus could be related to the in-service neck injury.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's in-service neck injury may have resulted in right upper extremity brachial plexus syndrome separate and apart from the neuropathy of all four extremities; or, at the very least, raise the possibility of a relationship between the cervical spine injury in service and peripheral neuropathy of the upper extremities.  These medical records, nor the Veteran's testimony and lay statements were previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the upper extremities to include right upper extremity brachial plexus syndrome.  As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  

The reopened claims are addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for residuals of a cervical spine injury and associated disabilities, including a brachial plexus syndrome has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for peripheral neuropathy of the upper extremities, including a brachial plexus syndrome has been received; to this limited extent, the appeal is granted.





REMAND

The Veteran seeks service connection for residuals of a cervical spine injury, including a right brachial plexus syndrome; and, peripheral neuropathy of the upper and lower extremities.  

The Veteran's STRs show that his cervical spine was injured in an MVA in February 1965.  He was treated for neck pain and tingling in both arms following the accident, but returned a few days later, still in pain.  He also reported pain, numbness, and achiness in his right hand and shoulder, with spasms along the radial aspect of the right forearm.  X-rays of the spine were negative.  The examiner noted that the Veteran had right brachioradialis twitching in the right upper extremity, although it was not clear whether it was involuntary.  

In March 1965, the Veteran was put on a "U3" temporary profile due to cervical sprain.  The Veteran's November 1966 Report of Medical History at discharge reflects continued reports of back pain.  

The Veteran maintains that he has had neck pain and right arm brachial plexus syndrome ever since the in-service injury.  

The post-service medical records show that the Veteran was treated for cervical spine pain and pain in the upper extremities again in the early 1990's following another MVA.  At that time, he reported an old injury, which was noted at C4-C5/C6, but no acute fracture was indicated at that time.  

A November 1994 VA consultation notes that the Veteran had burning pain in his arms ever since the in-service accident.  The pain was stable for years until a few months prior when he fell and developed a strong burning pain in his right arm.  Since that event, he has continued to have these symptoms, as well as burning in both feet.  The examiner's impression was cervical compression of peripheral nerves with symptoms in both hands and feet, although the Veteran may be suffering from peripheral neuropathy.  

Regarding the peripheral neuropathy of the lower extremities, as noted above, a VA examiner in 1996 determined that the neuropathy pre-existed the diabetes, and therefore the diabetes did not cause the neuropathy.  However, it is unclear whether the examiner was including the upper and lower extremities in that opinion; and, moreover, the examiner did not opine as to what effect, if any, the diabetes may have on the severity of the neuropathy.  Because service connection is in effect for diabetes, a VA examination is necessary to determine whether the Veteran's peripheral neuropathy of the upper and the lower extremities is caused by or aggravated by the diabetes.  

Likewise, given the possibility that the Veteran's upper extremity neuropathy and/or brachial plexus syndrome may be related to the in-service cervical spine injury, a VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records pertinent to the claims on appeal.  

2.  With appropriate authorization, obtain and associate with the record all outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  After obtaining any outstanding records, schedule the Veteran for orthopedic and neurologic examinations to assess the current nature and likely etiology of the Veteran's current cervical spine disability, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and any additional right upper extremity disability, including, but not limited to, brachial plexus syndrome.  

Based on a review of the entire record, to include the STRs, private MetroHealth treatment records from 1991, and VA records from 1994 onward, as well as the Veteran's hearing testimony, statements, and lay statements from family, the examiner should opine as to whether the Veteran's current cervical spine disability is, as likely as not (a 50 percent or higher probability) the same disability from which he has suffered since the in-service injury.  In this regard, the examiner is asked to opine as to whether the current disability, as likely as not, had its onset in service; or, whether it resulted from post-service injuries.  

The examiner should also opine as to whether the Veteran's in-service cervical spine injury, as likely as not, resulted in any neurological impairment of the upper extremities, including but not limited to peripheral neuropathy of the upper extremities and/or brachial plexus syndrome of the right upper extremity.  

Additionally, the examiner is asked to opine as to whether the Veteran's service-connected peripheral neuropathy of the upper extremities and lower extremities, as likely as not, had its onset in service or is otherwise related to any disease or injury in service.  

If the examiner opines that any upper extremity condition is unrelated to an injury or other event in service, then the examiner should opine as to whether any upper extremity condition and/or lower extremity condition, including but not limited to peripheral neuropathy, is caused by or aggravated by the service-connected diabetes; i.e., did any upper extremity or lower extremity numbness, pain and weakness chronically worsen as a result of the service-connected diabetes, or other service-connected disability?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of the lower and upper extremity symptoms, including in the feet.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

4.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


